Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 06/28/2021 are acknowledged.
According to the Amendments to the claims, Claims 46, 58, 60 and 62 has /have been amended with no new matter added, Claims 66-67 has /have been added, Claims 1-45, 47, 52-54 and 64 were previously cancelled.  Accordingly, Claims 46, 48-51, 55-63 and 65-67 are pending in the application.  An action on the merits for Claims 46, 48-51, 55-63 and 65-67 are as follow. The previous 112 (b) Claim Rejections are withdrawn in light of applicant's amendment to the claims with no new matter added.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by attorney Mark St. Amour (Reg. No. 73,127) through a phone call on Dec. 16, 2021.
The application has been amended as follows: 
Claim 46, line 8: Replace “the one or more” with --the two or more--. 
Cancel Claims 60 and 61. 
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 46, 48-51, 55-63 and 65-67 are allowed.
With respect to Independent Claim 46, the closest prior art of record Hanneman et al. (US 4,049,186) in view of Sistaninia et al. (US 2017/0292401 A1) and Ein-Eli et al. (US 2017/0179464 A1) disclose a method of manufacturing a component of an aero-engine; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “determining an acceptable crack length for a weld line according to expected load cycles of the aero-engine”; and there is no motivation found to further modify the prior art to obtain the claimed limitations. As such, Claim 46 are allowed.  With respect to Claims 48-51, 55-59 and 66-67, the dependency on Claim 46 makes them allowable.
With respect to Independent Claim 62, the closest prior art of record Hanneman et al. (US 4,049,186) in view of Sistaninia et al. (US 2017/0292401 A1) and Ein-Eli et al. (US 2017/0179464 A1) disclose a method of welding two sub-components for a primary weld of an aero-engine together; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “determining an acceptable crack length for a primary weld according to expected load cycles of an aero-engine”; and there is no motivation found to further modify the prior art to obtain the claimed limitations. As such, Claim 62 are allowed.  With respect to Claims 63 and 65, the dependency on Claim 62 makes them allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761